Citation Nr: 0638192	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-14 502	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a sinus condition.

2.  Entitlement to an increased rating for post-operative 
residuals, capsulorrhaphy and acromioplasty of the right 
shoulder (right shoulder disability), currently evaluated as 
10 percent disabling.

3.  Whether a compensable evaluation is warranted for 
hemorrhoids, from October 28, 2002?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1978, and from February 1981 to July 1987. 

The matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.

In August 2006, the veteran testified before the undersigned 
Veterans Law Judge at the RO.  A transcript of the hearing is 
associated with the claims file.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1996).  Inasmuch as the issue 
pertaining to the hemorrhoid disorder was placed in appellate 
status by a notice of disagreement expressing dissatisfaction 
with an original rating, the Fenderson doctrine applies.  The 
Board has therefore characterized the hemorrhoids rating 
question as noted on the title page.

The record raises the issue of entitlement to service 
connection for a post-operative painful scar, secondary to 
the veteran's service-connected right shoulder disability.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, this matter is referred 
to the RO for appropriate consideration.  

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify the veteran of the further action that is 
required on his part.


FINDINGS OF FACT

1.  The record reflects that a VA examination of the 
veteran's right shoulder disability was scheduled in June 
2005, and the veteran failed to appear for the examination.

2.  In July and November 2005 supplemental statements of the 
case (SSOC), the RO informed the veteran that he had failed 
to appear for a scheduled VA examination in June 2005 and 
provided him with the appropriate regulatory provisions 
governing such a failure to appear.  The veteran was given 60 
days to respond to each SSOC.

3.  There is no evidence of record of "good cause" which 
would excuse the veteran's failure to report for the 
scheduled examination in June 2005.

4.  The preponderance of the evidence of record is against 
finding that the veteran's service-connected hemorrhoids are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  The evidence of 
record further includes no VA examination evaluation of the 
degree of disability, the veteran having failed to report for 
scheduled VA examinations of his hemorrhoids in February and 
June 2005. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased rating for a 
right shoulder disability is denied due to failure to report, 
without good cause, for a VA compensation examination.  38 
C.F.R. § 3.655(b) (2006).

2.  The veteran does not meet the criteria for a compensable 
evaluation for hemorrhoids.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2005), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 
38 U.S.C.A. § 5103 (a), VA has a duty to notify the claimant 
of the information and evidence needed to substantiate and 
complete a claim, i.e., existence of a current disability, 
the degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in December 2002 
correspondence and in the February 2004 statement of the case 
(SOC) fulfills the provisions of 38 U.S.C.A. § 5103(a) save 
for a failure to provide notice of the type of evidence 
necessary to establish effective dates for the disabilities 
on appeal.  Thereafter, the claims were readjudicated twice 
by issuance of an SSOC, first in July, and then in November, 
2005.  The failure to provide notice of the type of evidence 
necessary to establish effective dates for the disabilities 
on appeal is harmless because, as regards a right shoulder 
disability, the claim is denied as a matter of law, and as 
regards hemorrhoids, the preponderance of the evidence is 
against the claim.  Therefore, any questions as to these 
points are moot.

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, the Board finds that any defect with respect to the 
timing of the notice required was harmless error.  Although 
notice was not completely provided to the appellant until 
after the initial adjudication, he was not prejudiced.  The 
content of the December 2002 and February 2004 notices 
provided to the appellant, taken together, fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (2006) regarding VA's duty to notify.  The veteran 
was thereafter afforded every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  As noted above, the claims were readjudicated in 
July and November 2005.  Hence, the actions taken by VA cured 
the error in the timing of notice.  Further, the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims 
before adjudication.  For these reasons, it is not 
prejudicial to the appellant for the Board to decide this 
appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its statutory duties to assist the appellant in the 
prosecution of his claims.  To the extent that VA has failed 
to fulfill any duty to notify and assist the veteran, that 
error is harmless since there is no evidence the error 
reasonably affects the fairness of the adjudication.  ATD 
Corp. v. Lydall, Inc. 159 F.3d 534, 549 (Fed. Cir. 1998).

The Claims

The veteran contends that his right shoulder disability and 
hemorrhoids are manifested by symptomatology that warrants 
the assignment of higher evaluations.  It is requested that 
the veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2006).   In cases where the original rating assigned 
is appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b).  However, when an 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for an increased rating, 
the claim shall be denied.  Id.; see also 38 C.F.R. 
§ 3.160(b) (defining "original claim" as an initial formal 
application on a form prescribed by the Secretary).  



Right Shoulder Disability

In this case, the veteran's claim for an increased rating for 
his right shoulder disability is "a claim for an increased 
rating."  See 38 C.F.R. § 3.655(b).  The veteran was 
initially granted service connection for his right shoulder 
disability in February 1988, and did not appeal that decision 
within the one-year statutory period.  Finality thereby 
attached to the February 1988 decision.

The record reflects that the Philadelphia, Pennsylvania VA 
Medical Center (VAMC) scheduled the veteran for an 
examination of his right shoulder disability in June 2005.  A 
notation in the record indicates that the veteran failed to 
appear for his June 2005 VA examination.

In the July 2005 SSOC, the veteran was informed that he had 
failed to appear for the June 2005 examination.  He was 
provided with 60 days to submit comment on this finding.  In 
the November 2005 SSOC, the veteran was informed of the 
regulatory provisions at 38 C.F.R. § 3.655(a)-(b) governing 
the adjudication of claims in instances where there has been 
a failure to report for a VA examination.  He was again 
provided with 60 days to submit comment.  The record does not 
reflect that either the July or November 2005 SSOC was 
returned as undeliverable; thus, the veteran is presumed to 
have received these notices.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing the presumption of 
regularity of the administrative process that applies to 
notices mailed by VA)).  

The Board has reviewed the evidence of record and finds that 
based upon the application of 38 C.F.R. § 3.655(b), the 
veteran's claim for an increased rating for a right shoulder 
disability must be denied.  After the veteran failed to 
report for the June 2005 examination, he was informed in the 
July 2005 SSOC of his failure to so report.  After the July 
2005 SSOC, as well as after the November 2005 SSOC, the 
veteran was provided with 60 days to submit comment, and he 
did not submit any evidence or argument as to his reason for 
not reporting for the examination; nor did he ask that the 
examination be rescheduled.  Thus, the Board finds that the 
veteran has not submitted any evidence of "good cause" for 
his failure to report for the June 2005 examination.  See 
38 C.F.R. § 3.655(b).

The Board notes that the veteran appears to have tacitly 
understood the importance of providing such "good cause" 
for a failure to report for a VA examination.  Several months 
prior to the VA examination for which the veteran failed to 
report in June 2005, he had already been scheduled for a VA 
examination of his right shoulder disability, in February 
2005.  He failed to report for this examination as well.  The 
record shows, however, that the veteran thereafter, in April 
2005, contacted VA about his failure to report for the 
February 2005 examination.  The record further shows that the 
examination was then rescheduled (for June 2005) on account 
of his not having received timely notice of the February 2005 
examination.  The record does not, however, include evidence 
of the veteran contacting VA after his failure to report for 
the June 2005 examination, or of good cause for his failure 
to report being otherwise given.

As stated above, when a veteran is seeking benefits for "a 
claim for an increased rating" and fails to appear for the 
examination, without good cause, the claim will be denied.  
Id.  If the veteran chooses to not show for an examination, 
while at the same time pursuing a claim for VA benefits, that 
is his choice, and he must bear any adverse consequences of 
such action.  See id.  VA has taken concerted efforts to 
assist the veteran in the development and adjudication of his 
claim.  For the reasons stated above, the Board finds that 
further action without response or assistance from the 
veteran constitutes a waste of limited government resources.  
See e.g., Grivois v. Brown, 6 Vet. App. 136, 139 (1994).

Accordingly, the claim for an increased rating for a right 
shoulder disability is denied pursuant to 38 C.F.R. 
§ 3.655(b).

Hemorrhoids

In a March 2003 rating decision, the RO granted service 
connection for hemorrhoids and rated it under 38 C.F.R. 
§ 4.114, Diagnostic Code 7336, as non-compensably disabling, 
effective October 28, 2002.  This rating remains in effect at 
the present time.

Diagnostic Code 7336 provides that a zero percent rating is 
warranted for mild or moderate, external or internal 
hemorrhoids.  A 10 percent rating is warranted where external 
or internal hemorrhoids are large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences. 

With the above criteria in mind, the Board notes that the 
record includes VA treatment reports from July 2002 to 
November 2003.

The record, unfortunately, does not include a VA examination 
to evaluate the degree of the veteran's disability.  The 
veteran was scheduled for such a VA examination, first in 
February, then in June, 2005.  He failed to report for either 
examination.

A VA treatment record dated in July 2002 diagnosed 
hemorrhoids with no active bleeding.  In September 2002, a VA 
treatment record reported a diagnosis of external hemorrhoids 
with rectal discomfort as well as intermittent rectal 
bleeding.  A VA treatment record dated in November 2002 
included an impression of possible rectal fissure versus 
internal hemorrhoids.  A VA treatment record dated in 
September 2003 noted that the patient was suffering from 
either prostatitis or prostadynia with an enlarged gland.  In 
November 2003, a VA treatment record reported that the 
veteran was suffering from presumed prostatitis.

None of the aforementioned notations in the treatment record, 
however, are such as to permit concluding that the criteria 
for a higher disability evaluation have been met.  Given this 
clinical picture, the preponderance of the evidence is 
against finding that the veteran's hemorrhoids warrant a 10 
percent disability rating.

The claim is denied.

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO, or the claimant's statements to VA 
clinicians.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because lay 
persons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current severity of a disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Therefore, the veteran's and 
his representative's statements addressing the severity of 
the right shoulder disability are not probative evidence as 
to the issue on appeal.  

Finally, the Board considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to an increased rating for a right 
shoulder disability is denied.

Since October 28, 2002, entitlement to a compensable rating 
for hemorrhoids is denied.


REMAND

While on active duty, the veteran repeatedly, on different 
occasions over a period of several years, visited his service 
medical providers, complaining of sinus problems.  The 
veteran was diagnosed with sinusitis while in service.  
Additionally, there is evidence, in the form of a May 1983 
Asbestos Medical Surveillance Program Questionnaire, that the 
veteran's specific occupation in the U.S. Navy may have 
significantly exposed him to asbestos.  The May 1983 service 
medical questionnaire, as well as the veteran's own testimony 
before the Board, provide evidence that the veteran's primary 
in-service duties, which involved painting, scraping, and 
sandblasting ships, may have contributed to his development 
of a sinus condition.  

The post-service evidence of record includes repeated 
diagnoses of the veteran's current sinusitis.  Unfortunately, 
the post-service evidence of record does not include a 
diagnosis of the veteran's sinusitis prior to October 2002.  
VA, however, has not yet attempted to obtain and associate 
with the record all of the pertinent VA medical treatment 
records the veteran has indicated do exist.  The veteran has 
clearly testified that, after his separation from service in 
July 1987, he obtained medical treatment for his sinus 
condition from the New York, New York VAMC in 1987 and/or 
1988.  He has also testified that there may be pertinent New 
York, New York VAMC records from 1996 to 2000.   
Additionally, he has testified that he sought medical 
treatment for his sinus condition from the Philadelphia, 
Pennsylvania VAMC beginning in 1987, and from the East 
Orange, New Jersey VAMC in 1989.  There is no indication in 
the record that VA has attempted to procure these 
aforementioned treatment records.  

VA records are considered part of the record on appeal since 
they are within VA's constructive possession, and such 
records may have bearing on the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Hence, they must be 
obtained.  On remand, the RO shall also afford the veteran a 
VA medical examination to both diagnose the veteran's sinus 
problem and determine its relationship (if any) with military 
service.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
corrective notice should, among other 
things, invite the veteran to submit any 
additional evidence or argument he has in 
his possession that may further his claim.

2.  The RO should inform the veteran and 
his representative that the current record 
is devoid of medical evidence showing 
complaints, diagnoses or treatment for a 
sinus condition for approximately 15 years 
following service.  The RO should both 
invite the veteran and his representative 
to identify the location of any relevant 
medical records during this time period 
and provide VA with the necessary 
authorizations to associate this 
information with the record.

3.  After securing new authorizations for 
each previously named treatment provider, 
the RO should request all of the 
appellant's pertinent treatment records 
from the New York, New York VAMC in 1987 
and 1988, and from 1996 to 2000; from the 
Philadelphia, Pennsylvania VAMC from 1987 
onward; and from the East Orange, New 
Jersey VAMC in 1989.   

4.  If the RO is unsuccessful in obtaining 
any medical records identified by the 
veteran, it should inform him and his 
representative of this.  If any identified 
Federal records are not secured, the RO 
must prepare a written memorandum 
explaining what efforts have been 
undertaken to secure the records in 
question, and why further efforts would be 
futile.

5.  After undertaking the above 
development to the extent possible, the RO 
should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded a medical 
examination of his sinus condition.  The 
purpose of any examination is to ascertain 
the nature and etiology of the veteran's 
claimed sinus condition.  The claims 
folder in its entirety is to be furnished 
to the examiner for use in the study of 
this case.  The examiner is to review the 
veteran's history and current complaints, 
as well as conduct a comprehensive 
evaluation of his reported sinus 
problems.  Any indicated diagnostic 
studies must be accomplished if deemed 
warranted by the examiner.  All 
established diagnoses are then to be fully 
set forth.  

Following the examination, the physician 
is to address the following with full 
supporting rationales:  

Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
the veteran's sinus condition 
constitutes a chronic disease 
process?

Is it at least as likely as not that 
any sinus disorder had its inception 
during or was otherwise caused by 
military service?  

6.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

7.  If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA, as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA.  38 U.S.C.A. §§ 5100, 
5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159.

8.  Thereafter, the RO must readjudicate 
the veteran's claim.  The RO is advised 
that it is to make determinations based on 
the laws and regulations in effect at the 
time of its decision, to include any 
further changes in VA's statutory duty to 
assist the veteran and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence 
received, and any evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  If the veteran fails 
to show for any scheduled VA examination, 
the SSOC must cite to 38 C.F.R. § 3.655 
(2006).  A reasonable period of time 
should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2006).



 Department of Veterans Affairs


